DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application status
	This action is written in response to applicant’s correspondence received on 1/13/22. Amended claims 1, 3 and 4 are under examination. 
Any rejection or objection not reiterated herein has been overcome by amendment.
Claim rejections under 35 USC § 112(b) are withdrawn.
 
Claim Objections
Claims 2, 5 and 6 are objected to because of the following informalities:  the claims are marked “withdrawn”, but the correct status identifier should be “canceled”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over McNamara (US-20160340717-A1) and further in view of Huang (Huang, S., Xiao, Q., He, Z. K., Liu, Y., Tinnefeld, P., Su, X. R., & Peng, X. N. (2008). A high sensitive and specific QDs FRET bioprobe for MNase. Chemical communications, (45), 5990-5992). Claims 3 and 4 are further evidenced by Analyst HT user manual (Year: 1999). 

Regarding claim 1, McNamara teaches an oligonucleotide (DNA/RNA) linked to both a fluorophore and a fluorescence quencher linked to the opposite end of the oligonucleotide (hereafter probe) that is used to detect endonucleases ( [0011], Figure 15A, Table 3 Oligo 1, claim 1).  Oligo 1 was the probe used in paragraphs [0282] and [0284] for E. coli. McNamara teaches fluorescence can be detected via an optical apparatus such as a plate reader over time (real time monitoring) [0234, 0284],   McNamara teaches that the probe can be diluted into solution to which the lysed microorganisms can be added [0284]. McNamara teaches that a rapid, inexpensive, bacterial specific assay is needed ([0010]).
McNamara does not teach adding the probe into the growth media. 
Huang teaches using a fluorescent probe to monitor the nuclease activity of S. aureus in the culture (growth) media of the bacteria (abstract). The probe consists of a quantum dot, a S. aureus (p5992, left column lines 27-30). Huang demonstrates monitoring over time points of 0, 2, 6, and 10 hours using a fluorescent microscope, thus monitoring bacterial growth (figure 5). Huang teaches that their method is simpler and more rapid than other existing technologies (p5990 right column lines 7-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the probe of McNamara to the growth media as taught by Huang. One of ordinary skill in the art would be motivated to do so because Huang teaches that adding the probe to the growth media is a simpler and more rapid method to quantify bacterial cells. Additionally, this would also be a substitution of the probe used in the bacterial growth media of Huang with the probe used in McNamara to achieve similar and predictable results. There would be a reasonable expectation of success as both McNamara and Huang in the same field of endeavor of using fluorescent probes to examine the activity of bacterial nucleases. 
Regarding claims 3 and 4, McNamara [0282], teaches both tryptic soy broth and LB broth, while no specific pH value is given, the media have a measurable pH even if not explicitly indicated. McNamara [0235] teaches their invention includes kits, [0236] teaches microtubes and plates for fluorescent readers, [0282] teaches a shaking incubator to grow bacteria, [0284] teaches use of a plate reader (optical apparatus) to measure the fluorescent readings at different time points. The Analyst HT plate reader used in McNamara comprises software to assess the signals read by the plate reader as evidenced by Analyst AD & HT Operator’s Manual (p17 CriterionHost application).  

Huang teaches that monitoring can be performed over time in the bacterial growth media during incubation and growth of the bacteria (figure 5). Huang does not disclose the pH of the growth media, but it must be conducive to growth as evidenced by figure 5 and thus is a “physiological pH value”.  

	
	
	
Response to Arguments

Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the clams in condition for allowance for the reasons that follow.
Applicant’s arguments with respect to claims 1, 3, and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant arguments p 8 argues that McNamara does not disclose the monitoring of bacterial growth in real time. This point is correct, but it would be a simple combination with the teachings of Huang above to arrive at the claimed invention by using the probes of McNamara in the real time monitoring in bacterial culture of Huang. Applicant further argues p9 regarding the composition of the kit, but again this is rendered obvious in view of Huang. This argument was fully considered but are not persuasive as an updated search of the art for the new claim limitations was conducted and additional references were incorporated into the 103 rejection above.


Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR L KANE/            Examiner, Art Unit 1657                                                                                                                                                                                            
/NEIL P HAMMELL/            Primary Examiner, Art Unit 1636